STATE OF VERMONT
SUPERIOR COURT                                                   ENVIRONMENTAL DIVISION
Vermont Unit                                                      Docket Nos. 138-8-10 Vtec
                                                                                1-1-11 Vtec
                          Wood NOV and Permit Applications
                             Town of Hartford v Wood

                             ENTRY REGARDING MOTION

Title:         Motion to Clarify (Motion 10)
Filer:         Susan Wood
Attorney:      W. Scott Fewell
Filed Date:    September 15, 2014

No response filed

The motion is GRANTED.

        The present matter relates to zoning violations at the property of Marc and Susan Wood
in the Town of Hartford, Vermont (“Town”). This Court decided the above captioned dockets in
a March 27, 2012 Corrected Decision and Judgment Order. That decision was affirmed by the
Vermont Supreme Court on June 14, 2013.
        In May of 2014, the Town filed a Motion to Enforce this Court’s March 27, 2012
Corrected Judgment Order and find Mr. and Mrs. Wood in Contempt. The Court concluded that
Mr. and Mrs. Wood had failed to comply with the Court’s Corrected Judgment Order and that
while Mr. Wood had paid the principal of the fine assessed against him, he had failed to pay the
Town the interest that had accrued. The Court therefore granted the Town’s motion
“conclud[ing] that both Defendants [were] in CONTEMPT, and direct[ing] that they immediately
satisfy their obligations under our Corrected Judgment Order.” In re Wood NOV and Permit
Applications, No. 138-8-10 Vtec, slip op. at 1 (Vt. Super. Ct. Envtl. Div. Aug. 12, 2014) (Durkin,
J.).
       More specifically, we ordered that Mr. and Mrs. Wood do the following four things to
come into compliance with this Court’s final judgment:
       1. Pay to the Town of Hartford the sum of $10,664.76;
       2. Provide a full copy of this Court’s March 27, 2012 Corrected Merits Decision
          and Judgment Order to their engineers, Souhegan Valley Engineers, Inc., as
          well as a copy of the Court’s Order;
In re Wood NOV and Permit Applications, Town of Hartford v. Wood, No. 138-8-10 Vtec & 1-1-11 Vtec
(EO on Motion to Clarify) (3-6-2015)                                                                    Pg. 2.

        3. Authorize their engineers to speak with any officials designated by the Town,
           so that the Town may confirm that Defendants’ directives conform with this
           Court’s Orders;
        4. Fulfill the remaining injunctive provisions of this Court’s March 27, 2012
           Corrected Judgment Order, using September 12, 2014 as the final deadline
           to calculate all remaining deadlines.
Id. at 2.
       Item 1 of the list was the amount of interest that had accrued on the judgment against
Mr. Wood, which had not been paid to the Town. Because the underlying fine was against Mr.
Wood only and not Mrs. Wood, Mrs. Wood now seeks clarification that directive 1 in our
August 12, 2014 Entry Order relates only to Mr. Wood and that Mrs. Wood is not required to
pay the interest on the Judgment, as it was not against her.
       We GRANT Mrs. Wood’s Motion to Clarify and make clear that the August 12, 2014
Entry Order was not intended to alter the obligations of the parties, only to enforce the Court’s
March 27, 2012 Corrected Judgment Order and require that both Mr. and Mrs. Wood comply
with their obligations under that Order.1

Electronically signed on March 06, 2015 at Brattleboro, Vermont pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
William F. Ellis (ERN 3412) and Kimberlee J. Sturtevant, Attorneys for Plaintiff Town of Hartford
Defendant Marc Wood
W. Scott Fewell (ERN 3414), Attorney for Defendant Susan Wood

rkane




1
 Mr. Wood also filed a motion to reconsider and clarify the Court’s August 12, 2014 Entry Order. The Court
understands that the Town will be filing a response to that motion by March 13. The Court will thereafter address
Mr. Wood’s motion and any outstanding legal issues.